Me. Chibe Justice QutñoNes,
after stating the foregoing-facts, delivered the opinion of the court.
The grounds upon which the decision of the registrar of property of this city denying the record are based, are accepted.
Furthermore, in devises of an aliquot part of an estate the devisees have only a personal right of action ex testa-mento to recover the payment of their devises from the heir; and only by virtue of a partition legally made can they acquire in payment the ownership of such property of the estate which may have been awarded to them.
Therefore, the partition of the Estate of Esteban de Es-calona not having been made as yet, Francisca Camila, the devisee, has no right of action to demand the record in her favor of definite property of the Estate, especially when it does not appear that'after its settlement there would be any surplus, after payment of the debts, for distribution among the heirs and devisees of an aliquot part.
The decision denying the record placed by the registrar of property of this city at the end of the document in question *526is affirmed, and it is ordered that it be returned to 'him, with a copy of this decision, for the proper purposes.

Affirmed.

Justices Hernández, Higueras, and MacLeary concurred.
' Mr. Justice Wolf did not take part in the decision of this case.